Dodge, J.
The question principally discussed by counsel, whether the note in suit was rendered nonnegotiable by the declaration thereon of the land-contract security, is wholly im*229material; for, if negotiable, still the plaintiff was fully informed of the origin of the note and of the terms of the contract between the original parties, hence was not a holder without notice, although for value. Under a contract like this, where conveyance is only to be made upon demand after completed payment, the promise of payment is absolute and may be enforced by suit without tender of the conveyance. The -duty of the vendor to convey is neither a condition precedent to payment nor an act which may be demanded concurrently therewith. Gale v. Best, 20 Wis. 44; Shenners v. Pritchard, 104 Wis. 287, 292, 80 N. W. 458. Upon the showing made by the plaintiff his right of recovery was complete and nonsuit was improper.
By the Court. — Judgment reversed, and cause remanded for a new trial.